                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8         SCOTT JOHNSON,                                 Case No.18-cv-01627-VKD
                                                         Plaintiff,
                                   9
                                                                                            ORDER DENYING WITHOUT
                                                   v.                                       PREJUDICE REQUEST TO
                                  10
                                                                                            WITHDRAW AS COUNSEL
                                  11         HARVEST INVESTMENT
                                             MANAGEMENT, LLC,                               Re: Dkt. No. 27
                                  12
Northern District of California




                                                         Defendant.
 United States District Court




                                  13

                                  14
                                                On April 18, 2019, defendant Harvest Investment Management, LLC’s (“Harvest”)
                                  15
                                       counsel, Catherine M. Corfee and Gregory J. Yu, filed a stipulation for Ms. Corfee to withdraw as
                                  16
                                       counsel for Harvest. Dkt. No. 27. This stipulated request is deficient in two respects.
                                  17
                                                First, Civil Local Rule 11-5(a) states that counsel may not withdraw until relieved by order
                                  18
                                       of the Court after written notice has been given reasonably in advance to the client and all other
                                  19
                                       parties who have appeared in the case. Counsel’s stipulated request says nothing about any notice
                                  20
                                       provided to their client, much less whether Harvest consents to Ms. Corfee’s withdrawal.
                                  21
                                                Second, although Mr. Yu has previously filed submissions on behalf of Harvest, he has not
                                  22
                                       entered a notice of appearance as required by Civil Local Rule 5-1(c)(2) and therefore is not listed
                                  23
                                       as Harvest’s counsel on the public docket.
                                  24
                                                The Court will not permit Ms. Corfee to withdraw until the above deficiencies are rectified
                                  25
                                       and Harvest complies with the applicable local rules.
                                  26
                                                IT IS SO ORDERED.
                                  27
                                       ///
                                  28
                                   1   Dated: April 19, 2019

                                   2

                                   3
                                                                   VIRGINIA K. DEMARCHI
                                   4                               United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                               2
